Exhibit HEALTHY DAIRY, LLC FINANCIAL STATEMENTS SEPTEMBER 30, 2008 UNAUDITED (AS RESTATED) Page(s) Financial Statements: Balance Sheets - As of September 30, 2008 (Unaudited) and December 31, 2007 (Audited) – as restated 1 Statements of Operations - For the Nine Months Ended September 30, 2008 and 2007 (Unaudited) – as restated 2 Statements of Cash Flows - For the Nine Months Ended September 30, 2008 and 2007 (Unaudited) – as restated 3 Notes to Financial Statements (Unaudited) – as restated 4-19 Healthy Dairy, LLC Balance Sheets September 30, 2008 December 31, 2007 (Unaudited) (Audited) as restated as restated Assets Assets: Cash $ 35,689 $ 68,819 Accounts receivable, net of allowance of $30,000 216,548 167,318 Inventory 63,250 50,534 Total Current Assets 315,487 286,671 Total Assets $ 315,487 $ 286,671 Liabilities and Members' Deficit Liabilities: Accounts payable and accrued expenses $ 437,094 $ 635,715 Royalty payable - related party 14,971 10,150 Total Current Liabilities 452,065 645,865 Long-Term Liabilities Loans payable - related parties 588,274 320,273 Accrued interest payable - related parties 16,709 173 Total Long-Term Liabilities 604,983 320,446 Cumulative Preferred Redeemable class "B" units (book value - $995,000 - estimated maximum redemption amount including 8% cumulative preferred return - $2,209,240) 2,202,996 1,148,243 Total Members’ Deficit (2,944,557 ) (1,827,883 ) Total Liabilities and Members’ Deficit $ 315,487 $ 286,671 See accompanying notes to financial statements -1- Healthy Dairy, LLC Statements of Operations (Unaudited) For the Nine Months Ended September 30, 2008 2007 as restated as restated Sales - net of slotting fees $ 1,640,568 $ 194,411 Cost of sales 1,204,640 370,645 Gross income (loss) 435,928 (176,234 ) Operating expenses General and administrative expenses 480,069 435,595 Total operating expenses 480,069 435,595 Loss from operations (44,141 ) (611,829 ) Other income (expense) Other income 100 - Interest expense (23,286 ) (8,872 ) Total other expense - net (23,186 ) (8,872 ) Net loss $ (67,326 ) $ (620,701 ) See accompanying notes to financial statements -2- Healthy Dairy, LLC Statements of Cash Flows (Unaudited) For the Nine Months Ended September 30, 2008 2007 as restated as restated CASH FLOWS FROM OPERATING ACTIVITIES: Net loss $ (67,326 ) $ (620,701 ) Adjustments to reconcile net loss to net cash used in operating activities: Contributed rent - related party 5,406 5,220 Changes in operating assets and liabilities: (Increase) Decrease in: Accounts receivable (49,230 ) (62,070 ) Inventory (12,716 ) (42,363 ) Increase (Decrease) in: Accounts payable and accrued expenses (198,621 ) 202,350 Accrued interest payable - related party 16,536 - Royalty payable - related party 4,821 1,167 Net Cash Used in Operating Activities (301,130 ) (516,397 ) CASH FLOWS FROM FINANCING ACTIVITIES: Proceeds from issuance of Class "A" units - related party - 100,000 Proceeds from issuance of Class "B" units - 520,000 Due to member - 72,620 Proceeds fromloans payable - related parties 268,000 49,870 Net Cash Provided By Financing Activities 268,000 742,490 Net Increase (Decrease) in Cash (33,130 ) 226,093 Cash and Cash Equivalents - Beginning of Year 68,819 128,617 Cash and Cash Equivalents - End of Year $ 35,689 $ 354,710 SUPPLEMENTARY CASH FLOW INFORMATION: Cash Paid During the Year for: Income Taxes $ - $ - Interest $ 13,650 $ - SUPPLEMENTARY DISCLOSURE OF NON-CASH INVESTING AND FINANCING ACTIVITIES: Accrual of 8% preferred return on class "B" member units $ 55,327 $ 38,000 See accompanying notes to financial statements -3- Healthy Dairy, LLC Notes to Financial Statements September 30, 2008 (Unaudited) Note 1 Organization and Nature of Operations and Basis of Presentation Nature of operations Healthy Dairy, LLC(the “Company”) was formedon February 2, 2004 under the laws of the State of Delaware. The Company is a yogurt based beverage company selling non-fat yogurt smoothie products primarily to retailers. On October 31, 2008, the Company was acquired by NXT Nutritionals, Inc., (“NXT”) an inactive private company, in a transaction that was treated as a reverse acquisition and recapitalization of Healthy Dairy, LLC. Basis of presentation The accompanying unaudited interim financial statements have been prepared in accordance with accounting principles generally accepted in the United States of America and the rules and regulations of the United States Securities and Exchange Commission for interim financial information. Accordingly, they do not include all the information and footnotes necessary for a comprehensive presentation of financial position, results of operations, or cash flows. It is management's opinion, however, that all material adjustments (consisting of normal recurring adjustments) have been made which are necessary for a fair financial statement presentation. The unaudited interim financial statements should be read in conjunction with the required financial information on Form 8-K filed by NXT Nutritionals Holdings, Inc. (“NXTH”), which contains the audited financial statements and notes thereto for the years ended December31, 2007 and 2006. The interim results for the period ended September 30, 2008 are not necessarily indicative of results for the full fiscal year. Note 2 Summary of Significant Accounting Policies Use of estimates The preparation of financial statements in conformity with generally accepted accounting principles in the United States of America requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities and disclosure of contingent assets and liabilities at the date of the financial statements and the reported amounts of revenue and expenses during the reporting period. Actual results could differ from those estimates. Risks and uncertainties The Company operates in an industry that is subject to intense competition and change in consumer demand. The Company's operations are subject to significant risk and uncertainties including financial and operational risks including the potential risk of business failure. -4- Healthy Dairy, LLC Notes to Financial Statements September 30, 2008 (Unaudited) The Company has experienced, and in the future expects to continue to experience, variability in sales and earnings. The factors expected to contribute to this variability include, among others, (i)the cyclical nature of the grocery industry, (ii)general economic conditions in the various local markets in which the Company competes, and (iii)the volatility of prices pertaining to food and beverages in connection with the Company’s distribution of product.
